Exhibit 10.2

 

AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of June 7, 2020 (the “Effective Date”), by and between Protalix
Ltd., a company organized under the laws of the State of Israel (the “Company”)
and Einat Brill Almon, Ph.D., a resident of the State of Israel (the “Employee”)
(each of the Company and Employee shall be referred to herein, as a “Party” and
collectively, the “Parties”).

 

WHEREAS,the Employee is the Sr. Vice President, Product Development of the
Company currently an employee of the Company and of its parent company, Protalix
BioTherapeutics, Inc. (“Protalix Inc.”), and her employment is currently
governed by that certain Employment Agreement between the Company and the
Employee, dated as of December 19, 2004 (the “Existing Agreement”); and

 

WHEREAS,the Company and the Employee desire to amend and restate terms and
conditions of the Employee’s employment by the Company as hereinafter set forth;

 

NOW, THEREFORE, based on the representations contained herein and in
consideration of the mutual premises and covenants set forth herein, the Company
and the Employee hereby agree that the Existing Agreement is hereby amended and
restated in its entirety to read as follows:

 

1.Employment.

 

1.1.Commencing as of the Effective Date, the Employee shall be promoted to
Senior Vice President and Chief Development Officer. Employee will continue to
report to the Chief Executive Officer of the Company (“CEO”).

 

1.2.The Employee’s duties and responsibilities shall be those duties and
responsibilities customarily performed by a Chief Development Officer of a
pharmaceutical company, as may be determined from time to time by the CEO. These
will include, inter alia, the following:

 

·The identification, absorption and development of new proteins to be used as
products in and by the Company;

 

·Development of the Company’s product candidates;

 

·Working with the U.S. Food and Drug Administration and comparable regulators
worldwide, and with clinical researchers, clinical research organizations and
clinical sites;

 

·Responsibility for managing the Company’s intellectual property and patents
portfolio with the patent editor; and

 

·The carrying out of any other task or assignment required in connection with
the role of an officer in the Employee’s position, in accordance with the CEO’s
decision

 

1.3.The Employee shall be employed on a full-time basis. The Employee shall
devote her full and undivided attention and full working time to the business
and affairs of the Company and the fulfillment of her duties and
responsibilities under this Agreement. During the term of this Agreement, the
Employee shall not be engaged in any other employment nor engage in any other
business activity or render any services, with or without compensation, for any
other person or entity without the CEO’s prior written consent. The Employee
shall notify the Company immediately of any event or circumstance which may
hinder the performance of her obligations hereunder or result in the Employee
having a conflict of interest with her position as Chief Development Officer.

 

1.4.The Employee acknowledges that the Company’s facilities are located in
Carmiel.

 

1.5.It is agreed between the Parties that the position that Employee holds
within the Company is a management position, which demands a special level of
loyalty and accordingly the Work Hours and Rest Law (1951) shall not apply to
Employee’s employment by the Company and this Agreement. The Employee further
acknowledges and agrees that her duties and responsibilities may entail
irregular work hours and extensive traveling in Israel and abroad, for which she
is adequately rewarded by the compensation provided in this Agreement. The
Parties confirm that this is a personal services contract and that the
relationship between the Parties shall not be subject to any general or special
collective bargaining agreement or any custom or practice of the Company in
respect of any of its other employees or contractors.

 



   

 

 

2.Salary and Employee Benefits.

 

In full consideration of Employee’s employment hereunder, commencing as of the
Effective Date (unless otherwise expressly provided in this Section 2), the
Employee shall be entitled to the following payments and benefits, it being
understood and agreed that any Salary-based benefits shall be calculated
exclusively on the basis of the base Salary (without consideration to any other
benefit):

 

2.1.Salary. Effective as of the Commencement Date, Employee’s gross salary shall
be increased to NIS 80,000 per month (the “Salary”). The Salary will be adjusted
from time to time in accordance with the Cost of Living Index (“Tosefet Yoker”)
as may be required by law. The Salary shall be payable monthly in arrears, and
shall be paid to the Employee in accordance with the Company’s policy.

 

2.2.Bonus.

 

2.2.1       Employee shall be entitled to the following cash bonuses upon the
successful achievement of the milestones set forth opposite the bonus amounts:

 

Amount Milestone     $100,000 Payable for milestones achieved during calendar
year 2019. $100,000 Submission of a biologics license application (BLA) with the
FDA for PRX-102 under the FDA’s Accelerated Approval pathway. $100,000 The FDA’s
grant of Accelerated Approval of PRX-102, which shall be payable if and when the
Company receives the applicable cash milestone payment for the same achievement
from Chiesi Farmaceutici S.p.A. (“Chiesi”). $200,000 Approval of PRX-102 with a
label indicating superiority in either the United States or the European Union.
This bonus shall be payable only once and only if and when the Company receives
the applicable cash milestone payment for the same achievement from Chiesi.

 

2.2.2.       The Board shall be entitled to grant, at any time, and
notwithstanding the foregoing, a discretionary cash or equity bonus to the
Employee, based on significant achievements.

 

2.2.3       Without derogating the foregoing, in the event of Triggered COC (as
defined below), Employee shall be entitled to receive a one-time cash bonus in
the amount of $400,000 (the “COC Bonus”); provided, however, that (i) the COC
Bonus is inclusive of any termination notice and other applicable amounts
stipulated under this agreement; and (ii) the COC Bonus is inclusive of any
milestone achieved following the consummation of such change of control.

 

For the purpose hereof, Triggered COC shall mean: Change in ownership or control
of Protalix Inc. effected through the direct acquisition by any person or
related group of persons (other than an acquisition from or by Protalix Inc. or
by a Protalix Inc.-sponsored employee benefit plan or by a person that directly
or indirectly controls, is controlled by, or is under common control with,
Protalix Inc.) of beneficial ownership (within the meaning of Rule 13d-3 of the
U.S. Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of Protalix Inc.’s outstanding
securities pursuant to an agreement which was initiated by the Board of
Directors of Protalix Inc. and was led by an investment bank on its behalf.

 

It is agreed that the definition of Triggered COC is applicable only to this
Agreement and not to the Plan (as defined below).

 

2.3.Options. Subject to the approval of Protalix Inc.’s Board of Directors or
the Compensation Committee thereof, the Employee shall be entitled to options to
purchase shares of common stock of Protalix Inc., as follows:

 

An option under Protalix Inc.’s 2006 Amended and Restated Stock Incentive Plan,
as amended (the “Plan”) to purchase 196,995 shares of common stock, par value
US$0.001 per share, of Protalix Inc. (the “Option”), shall be granted to the
Employee pursuant to the terms of an Option Agreement, subject to the following
terms and conditions:

 



 2 

 

 

(i) vesting over a period of four (4) years on a quarterly basis, commencing on
the date of grant;

 

(ii) vesting of the Option will be accelerated in full upon a Corporate
Transaction or a Change in Control, as those terms are defined in the Plan;

 

(iii) the shares underlying the Option will have an exercise price equal to the
closing sales price of Protalix Inc. common stock on the NYSE American for the
trading day immediately preceding the date of grant; and

 

(iv) the Option shall be granted to Employee pursuant to Section 102 of the Tax
Ordinance, capital gain route, and the rules, regulations, orders and procedures
promulgated hereunder.

 

2.4.Indemnification; D&O Insurance. The Employee shall continue to be entitled
to the same indemnification terms and conditions granted to all other officers
and directors of the Company and Protalix Inc. Each of Protalix Inc. and the
Company shall maintain Directors’ and Officers’ insurance policy or policies,
providing coverage that is no less favorable for Employee than the coverage then
being provided to any other present or former executive officer or director of
the Company or Protalix Inc. that shall apply to the other executive officers
and directors of the Company.

 

2.5.Managers Insurance Policy (“Bituach Menahalim”) and/or Pension Fund (“Keren
Pensya”). According to the Employee’s choice, the Company shall effect a
Manager’s Insurance Policy or Pension Fund or a combination thereof, (the
“Policy”) in the name of the Employee, and shall pay a sum of 8.33% of the
Salary for severance pay. The Company shall deduct 6% from the Salary to be paid
as benefits (Tagmulim) on behalf of the Employee towards such Policy. The
Company’s contribution for the Policy shall be 6.5% of the Salary as employer’s
share for benefits (Tagmulim).

 

In the event that the Employee shall elect to be insured in a Manager’s
Insurance Policy or a provident fund which is not a Pension Fund - the Company’s
contributions for benefits (Tagmulim) shall include payment for disability
insurance in an amount which will ensure 75% of the Salary, provided, however,
that in any event the contributions of the Company for benefits shall be equal
to at least 5% of the Salary, and the total cost of the Company for disability
insurance and benefits shall not exceed 7.5% of the Salary.

 

The Parties hereby declare and agree that the pension arrangement in accordance
with this clause constitutes a “beneficial arrangement” for the purpose of the
Extension Order (Combined Version) for Mandatory Pension under the Collective
Agreements Law, 5717-1957 (the “Pension Extension Order”), and the Company shall
not be under any obligation to provide any pension arrangement as provided in
the Pension Extension Order other than as provided in this Section.

 

Without derogating from the generality of the aforesaid, all payments made by
the Company to the Policy shall be in lieu of severance pay due to the Employee
or her heirs from the Company, and the Company shall not have any additional or
other obligations to pay the Employee severance payments, and the Employee
hereby consents to this arrangement in accordance with Section 14 of the
Severance Pay Law 5723-1963 and the “General Approval Regarding Payments by
Employers to a Pension Fund and Insurance Fund in Lieu of Severance Pay” (the
“General Approval”), a copy of which is attached to this Agreement as Exhibit A,
and the provisions of the General Approval shall apply to the Employee and this
Agreement.

 

For avoidance of doubt, as of the date indicated herein, the General Approval
has not yet been updated to reflect the percentages of contributions/deductions
indicated above. In the event of discrepancy between the updated General
Approval and the percentages stated herein, the updated General Approval shall
prevail.

 

The Company hereby waives any entitlement and/or right for reimbursement with
respect to the severance compensation and acknowledges, that upon termination of
the Employee’s employment in the Company, including inter alia, in the event of
the Employee’s resignation, the Company shall release the severance compensation
and shall transfer the severance compensation to the Employee, except in the
event that: (i) the Company has terminated the Employee’s employment due to
circumstances under which her entitlement for severance payment is denied
pursuant to Articles 16 or 17 of the Severance Law; or (ii) the Employee has
already withdrawn funds from the Policy and not because of “EIROA MEZAKE”
according to Section 2(b) of the General Approval.

 



 3 

 

 

2.6.Vocational Studies. The Company shall keep open and continue to maintain a
“Keren Hishtalmut” Fund for the benefit of the Employee (the “Fund”). The
Company shall contribute to such Fund an amount equal to 7-1/2% of the Salary
and the Employee shall contribute to the Fund an amount equal to 2-1/2% of the
Salary. The Employee hereby instructs the Company to transfer to the Fund
Employee’s contribution from the Salary.

 

2.7.Vacation. The Employee shall be entitled to annual paid vacation of 29
working days. Subject to applicable law, up to two (2) years’ equivalent of
vacation days may be accumulated and may, at the Employee’s option at the end of
the employment period, be converted into cash payments in an amount equal to the
proportionate part of the Salary for such days.

 

Employee shall coordinate in advance with the CEO the dates of the vacation
hereunder.

 

2.8.Sick Leave. The Employee shall be entitled to fully paid sick leave pursuant
to the Sick Pay Law (1976).

 

2.9.Annual Recreation Allowance (Dme’i Havra’a). The Employee shall be entitled
to annual recreation allowance according to applicable law.

 

2.10.Company Car.

 

2.10.1.       The Company shall provide the Employee with a Company car (the
“Company Car”), at Employee’s discretion, from the category of cars provided by
the Company to its officers of the same level as the Employee. The Company Car
shall be placed with the Employee for her business and personal use. Employee
shall take good care of the Company Car and ensure that the provisions of the
insurance policy and the Company’s rules relating to the Company Car are
strictly, lawfully and carefully observed.

 

2.10.2.       Subject to applicable law, the Company shall bear all fixed and
ongoing expenses relating to the Company Car and to the use and maintenance
thereof, excluding expenses incurred in connection with any violations of law,
which shall be paid solely by Employee. The Company shall gross up any and all
taxes applicable to the Employee in connection with said Company Car and the use
thereof, in accordance with income tax regulations applicable thereto.

 

2.10.3.       Upon the termination of employment hereunder, the Employee shall
return the Company Car (together with its keys and any other equipment supplied
and/or installed therein by the Company and any documents relating to the
Company Car) to the Company’s principal office. Employee shall have no rights of
lien with respect to the Company Car and/or any of said equipment and documents.

 

2.11.Telephone. The Company shall furnish, for the use of the Employee, a
cellular telephone (the “Company Phone”), and shall bear all the costs and
expenses associated with the use of the Company Phone. The Company will bear the
tax applicable to the use of the Company Phone by the Employee, according to
applicable law. All such costs, expenses and tax payments borne and payable by
the Company pursuant to this Section 2.11 are in addition to the Salary. Upon
the termination of employment hereunder, the Employee shall be entitled to keep
her phone number. The provisions of Section 2.10.3. above shall apply to the
Company Phone, mutatis mutandis.

 

2.12.Certain Reimbursements. The Employee shall be entitled to full
reimbursement from the Company for reasonable expenses incurred during the
performance of her duties hereunder up to a limit of NIS 1,500 per month,
subject to submission of substantiating documents, according to the Company’s
policy.

 

2.13.Taxes. The Employee will bear any tax applicable on the payment or grant of
any of the above Salary and/or benefits, except as stated otherwise in this
Agreement, according to the then applicable law. The Company shall be entitled
to and shall deduct and withhold from any amount or benefit payable to the
Employee, any and all taxes, withholdings or other payments as required under
any applicable law.

 

3.Confidentiality

 

3.3.The Employee hereby agrees that she shall not, directly or indirectly,
disclose or use at any time any trade secrets or other confidential information
of any type or nature, whether patentable or not, of the Company, its
subsidiaries or affiliates now or hereafter existing, including but not limited
to, any (i) processes, formulas, trade secrets, copyrights, innovations,
inventions, discoveries, improvements, research or development and test results,
specifications, data, patents, patent applications and know-how of any type or
nature; (ii) marketing plans, business plans, strategies, forecasts, financial
information, budgets, projections, product plans and pricing; (iii) personnel
information, salary, and qualifications of employees; (iv) agreements, customer
and supplier information, including identities and product sales forecasts; and
(v) any other information of a confidential or proprietary nature (collectively,
“Confidential Information”), of which the Employee is or becomes informed or
aware during the employment, whether or not developed by the Employee, it being
agreed that for purposes of this Section 3.1, the term Confidential Information
shall not include information that has entered into the public domain through no
wrongful act by Employee or that was known to or developed by the Employee prior
to being disclosed to the Employee by the Company. Upon termination of this
Agreement, or at any other time upon request of the Company, the Employee shall
promptly deliver to the Company all physical and electronic copies and other
embodiments of Confidential Information and all memoranda, notes, notebooks,
records, reports, manuals, drawings, blueprints and any other documents or
things belonging to the Company, and all copies thereof, in all cases, which are
in the possession or under the control of the Employee.

 



 4 

 

 

3.4.Employee hereby acknowledges and that all Confidential Information and any
other rights in connection therewith are and shall at all times remain the sole
property of the Company.

 

4.Non-Competition and Non-Solicitation

 

4.5The Employee agrees and undertakes that she will not, for so long as this
Agreement is in effect and for a period of one (1) year thereafter (the
“Non-Competition Period”), compete or to assist others to compete, whether
directly or indirectly, with the business of the Company, as conducted prior to
the date the Employee ceases to be employed by the Company.

 

4.6The Employee further agrees and undertakes that during the Non-Competition
Period, she will not directly or indirectly solicit any business which is
similar to the Company’s business from individuals or entities that are
customers, suppliers or contractors of the Company, any of its subsidiaries or
affiliates, without the prior written consent of the CEO.

 

4.7The Employee further agrees and undertakes that during the Non-Competition
Period, without the prior written consent of the CEO, she will not offer to
employ, in any way directly or indirectly solicit or seek to obtain or achieve
the employment by any business or entity of, employ, any person employed by
either the Company, its subsidiaries, affiliates, or any successors or assigns
thereof.

 

4.8The Parties hereto agree that the duration and area for which the covenants
set forth in this Section 4 are to be effective are necessary to protect the
legitimate interests of the Company and its development efforts and accordingly
are reasonable, in terms of their geographical and temporal scope. In the event
that any court determines that the time period and/or area are unreasonable and
that such covenants are to that extent unenforceable, the Parties hereto agree
that such covenants shall remain in full force and effect for the greatest
period of time and in the greatest geographical area that would not render them
unenforceable. In addition, the Employee acknowledges and agrees that a breach
of Sections 3, 4 or 5 hereof, may cause irreparable harm to the Company, its
subsidiaries, and/or affiliates and that the Company shall be entitled to
specific performance of this Agreement or an injunction without proof of special
damages, together with the costs and reasonable attorney’s fees and
disbursements incurred by the Company in enforcing its rights under Sections 3,
4 or 5. The Employee acknowledges that the compensation and benefits she
receives hereunder are paid, inter alia, as consideration for her undertakings
contained in Sections 3, 4 and 5.

 

5.Creations and Inventions

 

5.4.The Employee acknowledges and agrees that all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights and all other intellectual property rights of any type)
throughout the world relating to any and all Inventions (as defined below),
shall be the sole and exclusive property of the Company and shall be deemed
“works made for hire.” The Inventions are to be promptly reported to the Company
but otherwise maintained in strict confidence by the Employee. The Employee
hereby assigns to the Company all Inventions and any and all related patents and
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights and all other intellectual property rights of any type and applications
therefor, and appoints any officer of the Company as its duly authorized agent
to execute, file, prosecute and protect the same before any government agency,
court or authority. Without limiting the foregoing, the Employee agrees to
cooperate fully with the Company and its nominees, at the Company’s expense, to
obtain patents or register copyrights, trademarks or other industrial and
intellectual property rights in any and all countries for the Inventions, and to
execute all papers for use in applying for and obtaining such protection thereon
as the Company may desire, together with assignments thereof to confirm the
Company’s ownership thereof.

 



 5 

 

 

5.5.Without limiting the foregoing, “Inventions” any and all inventions (whether
or not patentable), data, works of authorship, mask works, works, discoveries,
designations, designs, know-how, technology, ideas, information and improvements
shall include any and all intellectual property, including without limitation,
ideas, inventions, processes, formulas, source and object codes, data,
information, programs, know how, improvements, discoveries, designations,
designs, techniques, trade secrets, technology, patents and patents
applications, copyrights, works of authorship, mask works and any other
intellectual property rights throughout the world, generated, produced, reduced
to practice, or developed by Employee in connection with her employment by the
Company, developed using equipment, supplies, facilities or Confidential
Information of the Company, or related to the field of business of the Company,
or to current or anticipated research and development efforts of the Company.

 

5.6.The Company’s rights under this Section 5 shall be worldwide, and shall
apply to any such Invention notwithstanding that it is perfected or reduced to
specific form after the Employee has ceased her services hereunder.

 

6.Term and Termination.

 

6.7.This Agreement shall be in effect commencing as of the Effective Date and
shall continue in full force and effect for an undefined period, unless and
until terminated as follows: if by the Company, by one hundred eighty (180) days
prior written notice to the Employee, and if by the Employee, by ninety (90)
days prior written notice to the Company. Each of such prior notice periods
shall be referred to as the “Notice Period”, as applicable.

 

6.8.Notwithstanding anything to the contrary herein, the Company may terminate
this Agreement in the event of the inability of the Employee to perform her
duties hereunder, whether by reason of injury (mental or physical), illness or
otherwise, incapacitating the Employee for a period exceeding ninety (90) days.

 

6.9.Notwithstanding anything to the contrary herein, the Company may terminate
this Agreement at any time, effective immediately and without need for prior
written notice, and without derogating from any other remedy to which the
Company may be entitled, for Cause.

 

For the purposes of this Agreement, the term “Cause” shall mean: (i) a material
breach by Employee of this Agreement, provided such event is not cured within
thirty (30) days after receipt by the Employee of a written notice from the
Company; (ii) any breach by Employee of her fiduciary duties or duties of care
to the Company; (iii) Employee’s dishonesty or fraud or felonious conviction;
(iv) Employee’s embezzlement of funds of the Company; (v) any conduct by
Employee, alone or together with others, which is intent to cause materially
injurious to the Company, monetary or otherwise; (vi) Employee’s gross
negligence or willful misconduct in performance of her duties and/or
responsibilities hereunder; (vii) Employee’s disregard or insubordination of any
lawful resolution and/or instruction of the CEO with respect to Employee’s
duties and/or responsibilities towards the Company, provided such event is not
cured within thirty (30) days after receipt by the Employee of a written notice
from the Company; (viii) the occurrence of an event or circumstance which result
in the Employee having a conflict of interest with her position with the
Company, without Employee having notified the Company thereof, as provided
herein; (ix) any breach by Employee of her confidentiality undertakings to the
Company; or (x) any consequences which would entitle the Company to terminate
Employee’s employment without severance payments under the Severance Pay Law.

 

6.10.The Employee shall cooperate with the Company and assist the integration
into the Company’s organization of the person or persons who will assume the
Employee’s responsibilities, pursuant to Company’s instructions. At the option
of the Company, the Employee shall, during any Notice Period, either continue
with her duties or remain absent from the premises of the Company, subject to
applicable law; provided, that Employee shall be entitled to all payments and
other benefits due to her hereunder. At any time during the Notice Period, the
Company may elect to terminate this Agreement and the relationship with the
Employee immediately; provided, that Employee shall be entitled to all payments
and other benefits due to her hereunder as she would have been entitled to
receive for the remaining period of the Notice Period. For purposes of
clarification, and notwithstanding anything to the contrary herein, in the Plan
or in any Option Agreement, the Employee shall be deemed to be in Continuous
Service (as such term is defined in the Plan) to the Company under the Plan as
if she was actually employed until the end of any applicable Notice Period
regardless of whether the Company decides to terminate this Agreement prior to
the end of such period.

 



 6 

 

 

6.11.Upon termination of Employee’s employment with the Company hereunder, for
any reason whatsoever, the Company shall have no further obligation or liability
towards the Employee in connection with her employment as aforesaid. The Company
may set-off any outstanding amounts due to it by Employee against any payment
due by the Company to the Employee, subject to applicable law. Without limiting
the generality of the foregoing, in the event that Employee fails to comply with
her prior notice or other obligations hereunder or under applicable law, the
Company shall be entitled to set-off any amount to which Employee would have
been entitled during the Notice Period, from any payment due by the Company to
the Employee, all without prejudice to any other remedy to which the Company may
be entitled pursuant to this Agreement or applicable law.

 

6.12.The provisions of Sections 2.10.3, last sentence of Sections 2.11 and 2.13,
3, 4, 5, 6.4 (as applicable), 6.5, 6.6, 7 and the applicable provisions of
Section 8 shall survive the termination or expiration of this Agreement for any
reason whatsoever.

 

7.Notices.

 

7.3Any and all notices and communications in connection with this Agreement
shall be in writing, addressed to the parties as follows:

 

If to the Company:  

Protalix Ltd.

2 Snunit Street, P.O. Box 455, Carmiel 2161401, Israel

Attn: CEO

  It to the Employee, in accordance with the Employee’s contact information
provided in Employee’s employment file.

 

7.4All notices shall be given by registered mail (postage prepaid), by facsimile
or email or otherwise delivered by hand or by messenger to the Parties’
respective addresses as above or such other address as may be designated by
notice. Any notice sent in accordance with this Section 7 shall be deemed
received upon the earlier of: (i) if sent by facsimile or email, upon
transmission and electronic confirmation of transmission or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of transmission; (ii) if sent by registered mail,
upon three (3) days of mailing; (iii) if sent by messenger, upon delivery; and
(iv) the actual receipt thereof.

 

8.Miscellaneous.

 

8.8Headings; Interpretation. Section and Subsection headings contained herein
are for reference and convenience purposes only and shall not in any way be used
for the interpretation of this Agreement.

 

8.9Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matters hereof and cancels and supersedes
all prior agreements, understandings and arrangements, oral or written, between
the Parties with respect to such subject matters.

 

8.10Amendment; Waiver. No provision of this Agreement may be modified or amended
unless such modification or amendment is agreed to in writing and signed by the
Employee and the Company. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular
instance) only with the written consent of the Party against which/whom such
waiver is sought. No waiver by either Party at any time to act with respect to
any breach or default by the other Party of, or compliance with, any condition
or provision of this Agreement to be performed by such other Party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

8.11Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Israel. Any dispute
arising out of or relating to this Agreement shall be resolved by a single
arbitrator to be appointed by the Parties, or in the event the Parties fail to
agree on the identity of the arbitrator within ten (10) days of a Party’s
request to appoint same, the arbitrator shall be appointed by the Chairman of
the Israeli Bar Association.

 



 7 

 

 

Arbitration proceedings shall be conducted for no longer than forty-five (45)
days. The proceedings shall be conducted in Hebrew and according to the rules of
substantive law. The arbitrator will not be bound by rules of evidence or
procedure and will give a reasoned decision, in writing. The arbitrator’s
decision shall be final and binding in any court. Unless otherwise determined by
the arbitrator, each party to the proceedings shall bear its own expenses and
the arbitrator’s fees and expenses shall be borne in equal parts by the parties
to the proceedings.

 

This Section shall constitute an arbitration agreement between the Parties.

 

8.12Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any part of this
Agreement is determined to be invalid, illegal or unenforceable, such
determination shall not affect the validity, legality or enforceability of any
other part of this Agreement; and the remaining parts shall be enforced as if
such invalid, illegal, or unenforceable part were not contained herein;
provided, however, that in such event this Agreement shall be interpreted so as
to give effect, to the greatest extent consistent with and permitted by
applicable law, to the meaning and intention of the excluded provision as
determined by such court of competent jurisdiction.

 

8.13Assignment. Neither this Agreement nor any of the Employee’s rights,
privileges, or obligations set forth in, arising under, or created by this
Agreement may be assigned or transferred by the Employee without the prior
consent in writing of the Company. The Company shall be entitled to assign its
rights and obligations hereunder to any entity acquiring a material part of its
assets or to a subsidiary or affiliate thereof (as such terms are defined in the
Israeli Securities Law-1968).

 



 8 

 

 

[Signature Page to Protalix Ltd. Employment Agreement]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first above-mentioned.

 

 



/s/ Dror Bashan   /s/ Einat Brill Almon PROTALIX LTD.   Einat BRILL ALMON, PH.D.
      By: Dror Bashan       President and Chief Executive Officer              
 

 



 9 

 



 

Exhibit A

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY

 

By virtue of my power under Section 14 of the Severance Pay Law, 5723-1963
(hereinafter, the “Law”), I certify that payments made by an employer beginning
on the date this authorization is publicized, for its employee, towards a
comprehensive pension in a provident fund for benefit payments, which is not an
insurance fund as implied in the Income Tax Regulations (Rules for Approving and
Managing Provident Funds) 5724-1964 (hereinafter, a “Pension Fund”), or towards
Managers’ Insurance that includes an option for benefit payments (hereinafter,
an “Insurance Fund), or a combination of payments towards a Pension Fund and an
Insurance Fund (hereinafter, “Employer Payments), shall be in lieu of the
severance pay to which the said employee is entitled for the wages of which the
said payments were made and for the period for which they were paid
(hereinafter, the “Exempted Salary”), provided the following conditions shall be
met:

 

(1)Employer Payments -

 

(a)       To a Pension Fund are not less than 14.33% of the Exempted Salary or
12% of the Exempted Salary if the employer pays for his employee, in addition to
this, supplementary severance payments towards a Severance Pay Fund or an
Insurance Fund in the name of the employee, at a rate of 2.33% of the Exempted
Salary. If the employer does not pay the said 2.33% in addition to the 12%, its
payments shall be only in lieu of 72% of the employee’s severance pay;

 

(b)       To an Insurance Fund are not less than one of the following:

 

(1)       131/3% of the Exempted Salary, if the employer pays for its employee
payments for additional monthly salary support in case of employee’s inability
to work, through a plan approved by the Supervisor for Capital Markets,
Insurance and Savings in the Ministry of Finance, at a rate necessary to
guarantee at least 75% of the Exempted Salary, or at a rate of 21/2% of the
Exempted Salary, whichever is lower (hereinafter, “Disability Insurance”);

 

(2)       11% of the Exempted salary, if the employer paid an additional payment
for the Disability Insurance, and in such case the employer’s payments shall be
only in lieu of 72% of the employee’s severance pay. If, in addition to such
payments, the employer has also paid payments for the supplement of severance
pay to a Severance Pay Fund or an Insurance Fund under the name of the employee
at a rate of 21/3% of the Exempted Salary, the employer’s payments shall be in
lieu of 100% of the employee’s severance pay.

 

(2)           Not later than three months from the commencement of the
employer’s payments a written agreement shall be prepared between the employer
and the employee, which shall include:

 

(a)       The employee’s agreement to an arrangement in accordance with this
authorization, in wording that specifies the employer’s payments and the Pension
Fund and the Insurance Fund, as relevant. The said agreement shall also include
the wording of this approval;

 

(b)       The employer’s prior waiver of any right it may have to a financial
reimbursement for all or part of its payments, unless the employee’s right to
severance pay has been rescinded by a Judicial decree by virtue of Sections 16
or 17 of the Law, or that the employee withdrew funds from the Pension Fund or
from the Insurance Fund not for a qualifying incident. In this regard, a
“qualifying incident” means death, disability or retirement at the age of 60 or
older.

 

(3)           This authorization shall not derogate from the employee’s right to
severance pay under the Law, collective agreement, expansion order or employment
contract, for wages exceeding the Exempted salary.

 

 

Eliyahu Yishai Minister of Labor and Welfare

 



 



